DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 29 March 2022 is acknowledged.  The traversal is on the ground(s) that Groups I-II share a common activity and common structural element.  Applicant argues that the claims are “directed towards activing [sic] receptor-like kinase 7(ALK7)-binding proteins, nucleic acids, and vectors encoding those same binding proteins, host cells expressing those same binding proteins, methods of producing and using those same binding proteins.  Thus Groups I-II have common physical properties in their compound structure and common biological activities in the claimed methods”.  
This is not found persuasive because the compounds of Group I are protein in nature and are composed of amino acids.  The compounds of Group II are nucleic acid in nature and are composed of nucleic acids.  Therefore, the structures of the compounds of the two groups are common to both as they are physically distinct compounds composed of different chemical molecules.
The requirement is still deemed proper and is therefore made FINAL.
Claims 34, 36, 38-39, 42 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 March 2022.
Applicant’s election of the species of the molecule in claim 6(a) and claim 8(a) it noted.  Applicant did not point out which binding molecules in claims 10-12 read on the elected species.  In reviewing the specification, it would appear that the molecule in part (b) of claims 10-12 have the CDRs of G05 which is the antibody that corresponds to the elected species.  Therefore, claims 10-12 will be examined with respect to the elected species.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 21 April 2020 has been considered by the examiner.

Drawings
The drawings are objected to because Figures 1A, 1C, 2, 3A, 3B, 7 and 8 are unclear.  It appears that possibly the Figures were originally drafted in color and then were reproduced in black and white which has resulted in a pixilation of the grey tones which appear blurry.  Additionally, for Figures 1 and 3, the pages marked with (Cont’) should just be Figure 1B, Figure 3B and Figure 3C without the “(Cont’)”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is defective. See item 1) a) or 1) b) above.
	The file name which is referenced in the specification differs from the name of the file submitted on 21 April 2020 according to the filing receipt.  Correction is required.

    PNG
    media_image1.png
    114
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    177
    803
    media_image2.png
    Greyscale

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The invention is directed to antibodies as well as method of reducing ALK7 activity and not generic “uses” thereof.  Correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains speculative applications such as prevention.  Correction is required.  See MPEP § 608.01(b).

Improper Markush
Claims 4, 6, 8 and 10-12 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of sets of CDRs  in claims 4 and 6 ((a)-(l)),  and VH/VL pairs in claims 8 and HC/LC pairs in claims 10-12 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the different collections of heavy chain/light chain and CDRs relate to specific antibodies which bind a specific target.  The structures of these heavy/light chains and CDRs are not shared by the different alternatives and therefore, the recited species do not share a common structure which provides for a common function and therefore, are not proper species of one another.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 10-14, 45, 51 and 54-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are directed to an activin receptor-like kinase 7 (ALK7) binding protein that specifically binds at least one primary epitope of an ALK7 protein or binds at least one conformational epitope of an ALK7 protein (claims 1-2).  None of claims 1-2, 13-14, 45, 51 or 54-55 provide any structure of substance for the binding protein.  Claims 10-12 recite that the heavy chain and light chain have sequence identity to a given recited sequence (at least 90% or greater).  
The instant specification discloses monoclonal antibodies (J02, K02, G05, C03 and L02) which bind to different primary and secondary epitopes (see Figures 3A-3C).  Tables 2A-2B provide binding characteristics of 7 monoclonal antibodies, all with very distinct activities.  4 antibodies bound both human and rat ALK7, 2 only bound to human and one only bound to rat (see page 251, paragraph 2).  The specification further discloses antibodies which have been affinity matured (see Table 3).  The elected species for examination (CDRs comprising the amino acid sequences of SEQ ID NO:114-116 and 121-123) appears to be antibody G05 which is an affinity matured antibody.
Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612. 
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function.  In the instant application, claims 1-2, 13 and 14 are directed to an ALK7-binding protein which has particular binding functions (binding particular epitopes or competing for binding with a binding protein that binds particular epitopes.  These claims have no recitation of any structure of any sort for the binding molecule.  Claims 10-12 recite an amino acid sequence for the heavy and light chains of the antibody but they also encompass up to 10% variation in the sequence with no recitation of where the variation may occur.  The specification provides no information with regard to any art-recognized correlation between the disclosed function and structures responsible for that function.  While the prior art is aware of antibodies which bind ALK7, this is not a disclosure of any known correlation between the structure of the known antibodies and the functionality of binding ALK7.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  In the instant case, the genus of ALK7 binding proteins with bind a primary epitope that is essentially the same as one of 3 disclosed epitopes is extremely large and cannot be determined.  The “epitopes” which are recited in the claims are composed of 11-20 amino acids.  However, as an epitope can be defined by 5-6 amino acids, the recited “epitopes” could theoretically contain multiple epitopes for binding as well as additional, undisclosed elements when the “essentially the same” language is considered.  Edwards et al. (J. Mol. Biol.  334:  103-118, 2003) found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique variable heavy and 705 variable light chain sequences.  In light of the known variability in antibodies which can bind a single protein, and the breadth of the instant claims directed to binding proteins that bind to a number of different epitopes and a disclosure of a limited number of antibodies which meet some of the functional limitations of the claims, one of ordinary skill in the art would not reasonably conclude that disclosed antibodies are representative of the claimed genus, absent evidence to the contrary.
Regarding the description of antibodies by heavy and light chains with some degree of percent identity to a given amino acid sequence with no recitation of necessary structure for functionality, the disclosure does not provide an adequate written description of this subject matter (claims 10-12).
The courts have interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to:
“describe the claimed invention so that one skilled in the art can recognize what is claimed”,
Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002). Note the following court decisions regarding the written description of antibodies. Given the broadly claimed genus of antibodies, and in the absence of sufficient disclosure of relevant identifying characteristics for said antibodies comprising the above functional limitations, the patentee must establish:
“a reasonable structure-function correlation”, 
either within the specification or by reference to the knowledge of one skilled in the art with functional claims, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014):
“A sufficient description of a genus requires the disclosure of either a
representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus”,
see AbbVie, 759 F.3d at 1297. Accordingly, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession.
See also Amgen Inc. v. Sanofi, Aventisub LIC, No. 2017-1480 (Fed. Cir. 2017) wherein the court held that adequate written description of a newly characterized antigen alone is not adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 
Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). That is, while it might be possible to produce a particular antibody, mere instructions as to how to produce said antibody do not provide an adequate written description of said antibody.
In addition, one of skill in the art before the effective filing date of the claimed invention was aware that the number and sequences of antibodies capable of binding a single epitope may comprise a very large and structurally diverse genus (i.e., there is no common structural relationship even for antibodies that bind to the same protein, epitope, or overlapping epitopes), as is evidenced below.
As pointed out earlier, Edwards et al. (2003) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well. The said 1,000 antibodies included 1098 unique VH and 705 VL, sequences, including 568 different CDR3 regions, indicating a highly diverse and large genus of antibodies that bind to the same protein antigen.
Torres et al. (Trends in Immunol. 29(2):  91-97, 2008) teach that constant heavy domains of an antibody can affect binding affinity and specificity and V-region structure independent of avidity (i.e., the structure of the antibody constant heavy region domains can influence binding affinity and specificity independently of the variable region that comprises the CDRS that contain residues that contact antigen or and/or maintain conformation). (See entire reference.)
Khan et al. (J. Immunol.  192:  5398-5405, 2014) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the said antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches:
“It has been shown that both the framework region and the CDRs have a
considerable amount of inherent conformational plasticity... Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al....have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
Poosarla et al. (Biotech. Bioengineer.  124(6):  1331-1342, 2017) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches:
“ …[m]ost B-cell epitopes...in nature consist of residues from different regions of
the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...", (See entire reference).

In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies an antibody comprising 6 CDRs with the amino acid sequences of SEQ ID NO:114-116 and 121-123 (and heavy/light chains of SEQ ID NO:117 and 124) (elected species).  However, the claims are limited to this antibody and the structural variability of the encompassed genus is large as pointed out above.  No reasonable structure-function correlation has been established that is commensurate in scope with binding proteins encompassed by the claims. The specification does not describe representative examples to support the full scope of the claims as explained above.  Claims 10-12 recite only partial structure (such heavy and light chain with % identity to a given sequence) but fail to recite sufficient structure for binding because the prior art recognizes that at least a full complement of 6CDRs is required for the function of binding.  The specification does not disclose any antibodies which have any variation in the amino acid sequence of the disclosed CDRs or any antibodies which are comprised of anything less than the recited 6 CDRs identified above.
The instant specification does not teach a single binding molecule which differs from the disclosed CDRs of SEQ ID NO:114-116 and 121-123.  Yet, claims 10-12 encompass as much as 10% variation in any portion of the recited structure without any recitation of necessary structure to perform the activity of binding being preserved.
The state of the prior art is such that the formation of an intact antigen-binding
site of antibodies routinely requires the association of the complete heavy and light
chain variable regions of a given antibody, each of which consists of three CDRs or
hypervariable regions, which provide the majority of the contact residues for the binding
of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993,
pp. 292-295, under the heading "Fv Structure and Diversity in Three Dimensions"). The
amino acid sequences and conformations of each of the heavy and light chain CDRs
are critical in maintaining the antigen binding specificity and affinity, which is
characteristic of the immunoglobulin. It is expected that all of the heavy and light chain
CDRs in their proper order and in the context of framework sequences which maintain
their required conformation, are required in order to produce a protein having antigen-
binding function and that proper association of heavy and light chain variable regions is
required in order to form functional antigen binding sites (Paul, page 293, first column,
lines 3-8 and line 31 to column 2, line 9 and lines 27-30).  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (PNAS  79: 1979-1983, 1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  MacCallum, et al. (J. Mol. Biol.  262:  732-745, 1996) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column).  De Pacalis et al. (J. Immunol. 169:  3076-3084, 2002) demonstrate that grafting the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column).  Thus, the art discloses that a change of even one amino acid of an antibody may change the ability of that antibody to bind to its original epitope.  In addition, the art discloses that amino acids outside the CDRs are critical for antigen binding.
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochem. Biophys. Res. Comm.  307:  198-205, 2003) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L32 and additionally using a framework residue located just before the H3 (see page 202, left column).  Chen et al. (J. Mol. Biol. 293:  865-881, 1999) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDRH1-H3 (page 866).  Wu et al. (J. Mol. Biol.  294:  151-162, 1999) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152, left column) but certain residues have been identified as important for maintaining conformation.
Thus, in view of the above-mentioned, data, scientific fact, and case law, one of skill in the art would reasonably conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the genus of ALK7-binding proteins that specifically bind at least one primary epitope (or additionally binding at least on conformational epitope) or having up to 10% variation in the heavy/light chains of the binding molecule as recited in the claims. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.

Claims 51 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 51 is directed to a method of “treating and/or ameliorating a disease or condition associated with ALK7 expression or elevated ALK7-mediated signaling” by administering an ALK7-binding protein.  Claim 55 is directed to a method of “treating and/or ameliorating Prader-Willi syndrome” by administering an ALK7-binding protein.  
The specification defines “treating” and “ameliorating” as encompassing “prophylactic or preventative measures that prevent and/or slow the development of a targeted disease or condition”.  Therefore, the claims are directed to prevention of “a disease or condition associated with ALK7 expression or elevated ALK7-mediated signaling” as well as prevention of Prader-Willi syndrome.  Prader-Willi syndrome is a genetic multisystem disorder characterized during infancy by lethargy, diminished muscle tone, a weak suck and feeding difficulties with poor weight gain and growth and other hormone deficiency.  In childhood, the disease presents with excessive appetite.  The specification fails to enable the claimed methods because there is no evidence that ALK7 expression or elevated ALK7-mediated signaling is causative for any disease or condition, including Prader-Willi syndrome, such that inhibition of ALK7 with a binding protein would result in the prevention of any disease and/or condition. Additionally, because Prader-Willi syndrome is a genetic condition, the inhibition of ALK7 with a binding protein would necessarily not result in the prevention of the condition.  
Example 6 of the specification examined the effects of ALK7 antibodies on adiposity and lean body mass in obese mice.  The mice who were fed a high fat diet were treated with an antibody to ALK7 and the treatment result in less adipose tissue accumulation compared to mice not receiving the antibody.  Applicant concludes that ALK7 monoclonal antibodies can be used to reduce adipose levels in vivo (see page 269).  However, Srivastava et al. (FASEB  35(8):  e21759, 2021) teaches that inhibition of ALK7 alone had little effect on its own for treatment of obesity (see abstract).  Obesity has two components which are increased appetite and decreased energy expenditure.  The prior art teaches that while targeting ALK7 would target the energy expenditure component “no one really knows what can be achieved by this approach” (see Cain, SciBX, 2014, “ALK7’s obese functions”, page 2, paragraph 2).  With regard to Prader-Willi syndrome, the patients have excessive appetite and are compelled to eat.  There is no evidence of record which would suggest that the claimed method would be effective in treating and/or ameliorating this condition because of the appetite component and because there is no animal model which would be predictive of any outcome in this patient population.
The instant claims are enabled for reducing ALK7 activity in a subject by administering an ALK7 antibody which comprises CDRs with the amino acid sequences of SEQ ID NO:114-116 and 121-123.  The claims could also be directed to reducing ALK7 activity in subjects which are obese or have Prader-Willi syndrome.  But the claims are not enabled for the breadth of treating and/or ameliorating as currently claimed for the reasons provided above.

Claim 51 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 51 is directed to a method of “treating and/or ameliorating a disease or condition associated with ALK7 expression or elevated ALK7-mediated signaling” by administering an ALK7-binding protein.  The instant specification fails to provide an adequate written description for a subject with a disease or disorder associated with ALK7 expression or elevated ALK7-mediated signaling.  The specification defines “treating” and “ameliorating” as encompassing “prophylactic or preventative measures that prevent and/or slow the development of a targeted disease or condition”.  Therefore, the claims are directed to prevention of “a disease or condition associated with ALK7 expression or elevated ALK7-mediated signaling”.  However, the specification fails to identify any disease/condition which is caused by ALK7 expression or any disease/condition which presents with elevated ALK7-mediated signaling.  Without any disclosure of such conditions/diseases, the specification lacks an adequate written description of what the claims encompass.  Additionally, is ALK7 is not known to cause any particular disease/condition, inhibition of such would not be expected to prevent any particular disease/condition.
The prior art teaches that ALK7 acts as a novel regular of pathological cardiac hypertrophy (Huang et al.  Cardiovascular Res.  108:  50-61, 2015).  ALK7 overexpression is protective against angiotensin II-induced cardiomyocyte hypertrophy and that ALK7 disruption led to an aggravated cardiac hypertrophic response with increased cardiac fibrosis and reduced contractile function (see abstract).  Therefore, the prior art teaches that ALK7 expression and signaling can be therapeutic and not necessarily associated with disease.  The instant specification fails to provide any guidance on what diseases or conditions that ALK7 might be associated with would be improved by inhibition of ALK7 as opposed to disease/conditions that would not benefit from ALK7 inhibition.
The specification does not provide guidance for determining which subjects have a disease/disorder “associated” with ALK7 expression or elevated ALK7-mediated signaling because expression or signaling of ALK7 is not necessarily indicative of an association (disease/disorder which is in need of alleviation for the elevated level) and the skilled artisan would not be able to determine such without more.  The instant specification does not provide guidance as to what diseases are associated with ALK7 expression or signaling and  there is no nexus or correlation of ALK7 with disease conditions. 
The specification fails to indicate which subjects with ALK7 expression or elevated ALK7-mediated signaling have a disease/disorder associated with ALK7 expression or elevated ALK7-mediated signaling and for which inhibition of ALK7 would alleviate such a disease/disorder.  
	 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-2 recite “wherein the at least one primary epitope is essentially the same as” or “wherein the at least one conformational epitope is essentially the same as” which is indefinite.  The metes and bounds of what would be considered “essentially the same as” cannot be determined and the specification does not define how similar the epitopes must be to be “essentially the same as”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,059,894. Although the claims at issue are not identical, they are not patentably distinct from each other because the binding protein of ‘894 has the identical CDRs as the claimed binding protein.  The CDRs of SEQ ID NO:116-118 and 121-123 are the CDRS of the variable heavy/light chains of SEQ ID NO:117/124.
Claims 4, 6, 51 and 54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 42 and 45 of copending Application No. 17/350,608.
The claims of ‘608 are directed to ALK7-binding proteins which have the same CDRs and heavy/light chain pair as the instant claims (SEQ ID NO:114-116, 121-123 and 117/142).  ‘608 also includes claims to methods of treating and/or ameliorating a disease/condition associated with ALK7 expression or signaling in a subject as well as methods of reducing ALK7 activity in a subject utilizing the ALK7-binding protein.  While the claims of ‘608 are not limited to the elected species in the instant application, the claims encompass the elected species and use of the such in the claimed methods.  Therefore, the instant claims would be obvious over those of ‘608. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647